DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10, 12-14, 17 and 20 have been presented for examination based on the application filed on 01/13/2021.
Rejections for claim 1, 3-8, 10, 12-14, 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and the enablement requirement is withdrawn in view amendment and remarks that ground truth is gathered from real world actual spatial location of lane boundaries. However a note is made that specification mentions that as a burden of using real-world data for developing lane boundary detection algorithms and the current disclosure does not alleviate that problem.
Rejections for claim 1, 3-8, 10, 12-14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in view amendment and remarks that ground truth is gathered from real world actual spatial location of lane boundaries.
Claim 1, 3-8, 10, 12-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “A Lane Departure Warning System Developed under a Virtual Environment” by Ye Wang et al. 
Please see Prior Art of Record section citing Ziyi et al, which can be used pre-emptively to reject (under obviousness with Wand) the argument made and responded to in Response 2 below.
This action is made Final.
Response to Arguments
Examiner has withdrawn rejections under 35 USC 112/2nd and 1st in view of claim amendments and applicant’s remarks as mentioned above. 
Applicant has argued that newly amended limitation of “one or more surfaces reflectors on the road surface” is not taught in Wang for claims 1 & 14. Examiner respectfully disagrees, as the lane marking (white dashed lines and white solid lines on the road) are considered as one of the surfaces reflectors on the road and taught in Wang and shown specifically in Fig.10. Examiner does not find applicant’s arguments persuasive.
----- This page is left blank after this line ----


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 3-8, 10, 12-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “A Lane Departure Warning System Developed under a Virtual Environment” by Ye Wang et al. 
Regarding Claim 1 (Updated)
Wang teaches a method comprising: generating, by a processor (Wang: Pg. 64 Col.2 Section B), a virtual driving environment comprising a road surface  (Wang: Pg.63 Col.1 Introduction ¶2 “…The proposed environment mainly includes models of vehicles, traffic and on-board perception sensors; virtual road, traffic, and weather conditions;…”) , one or more driving lanes on the road surface  (Wang: Fig.2 See plurality of lanes in the virtual 3D environment having the road, Similar as in Fig.3) , one or more surface reflectors on the road surface (Wang: Fig.2-3 see lane divider dashes as surface reflectors on the road, also as lane markings in Fig 8-10) , a virtual vehicle, and one or more virtual sensors mounted on the virtual vehicle processor (Wang: Pg. 63 Col.2  lane marking in virtual environment, with virtual camera model as virtual sensor with camera mounting; Pg. 63 Col.2 ¶1 showing details of the environment and it components) the one or more sensors configured to generate simulated data as the virtual vehicle traverses within the virtual environment (Wang: Pg. 64 Col.2 Section B); executing, by the processor, an algorithm to process the simulated data to detect the one or more driving lanes (Wang: Pg. 64 Fig.1 “Lane Marking Detection” image processing Pg. 65 Section IIIA); recording, by the processor, an output of the algorithm, the output (Wang: Pg. 65 section A & 66 Section A comparison with the actual image would require recording the simulated information) comprising detected lane boundaries comprising one or more locations of one or more boundaries of at least one of the one or more driving lanes (Wang: Pg. 64, Fig.1 Lane Marking Detection, Figs. 10B, 12b); generating, by the processor, ground truth information for the at least one of the one or more driving lanes, the ground truth information representing one or more actual locations of the one or more boundaries (Wang: Pg. 66 Fig. 10a of the at least one of the one or more driving lanes within the virtual driving environment (Wang: Pg. 66 as in Fig. 10b & 12b); annotating, by the processor, the simulated data with ground truth information for the at least one of the one or more driving lanes (Wang: Pg. 66 Fig. 10a-b & 12a-b showing the ground truth as lane marking in actual locations) by associating a first annotation (Wang: Pg. 66 Fig. 10a & 12a as first annotations) with the simulated data (Wang: Pg. 66-67 Fig. 10b & 12b as simulated data), the first annotation representing the one or more actual locations as perceived by the one or more virtual sensors (Wang: Pg. 66 Fig.9a/9b and Section IV A, where the first annotation is the ground truth location of the vehicle in actual image and virtual image in first 
    PNG
    media_image1.png
    266
    346
    media_image1.png
    Greyscale
person. First person as in from the point of view of the vehicle as in Fig.3); 

    PNG
    media_image2.png
    454
    403
    media_image2.png
    Greyscale

The point of view is ground truth location of the vehicle in real image (Fig. 8a/9a) as compared to same location in the virtual image (Fig. 8b/9b), the ground truth information comprising information of actual spatial locations of lane boundaries represented within the virtual driving environment (Wang: Pg. 66 Fig. 10a & 12a showing actual lane boundaries, which are also annotated in virtual image as in Fig.10b/12b); 
and annotating, by the processor, the simulated data with the detected lane boundaries by associating a second annotation with the simulated data, the second annotation representing the detected lane boundaries as perceived by the one or more virtual sensors (Wang: Pg. 66 Fig.10b Pg.67 Fig.12b, where the second annotation is lane Regarding Claim 3 Wang teaches wherein the virtual driving environment further comprises a plurality of lane markings corresponding to the one or more driving lanes and a plurality of virtual objects either stationary or mobile relative to the virtual driving environment, each of the plurality of lane markings and each of the plurality of virtual objects sensible by the one or more virtual sensors, and wherein the simulated data characterizes the virtual driving environment as perceived by the one or more virtual sensors sensing the plurality of lane markings and the plurality of virtual objects (Wang: Pg. 66 Fig.8(b) showing road with markings with driving lanes and other virtual objects like trees, & 10(b) & 12(b) showing the annotated road marking). Regarding Claim 4Wang teaches wherein the one or more virtual sensors comprise a virtual camera, and wherein the simulated data comprises one or more virtual images of the virtual driving environment as perceived by the virtual camera (Wang: Pg. 63 Col.1 Introduction, Col.2 “camera Regarding Claim 5 
Wang teaches displaying on the one or more virtual images a plurality of overlaid markings, the plurality of overlaid markings indicating one or more locations of one or more boundaries of at least one of the one or more driving lanes ((Wang: Pg. 66 Section A Fig.8(b), 10(b) & 12(b)). Regarding Claim 6 
Wang teaches wherein the first annotation comprises a plurality of overlaid markings displaying on the one or more virtual images, the plurality of overlaid markings indicating the one or more actual locations (Wang: Pg. 66 Fig.9a/9b and Section IV A, where the first annotation is the ground truth location of the vehicle in actual image and virtual image in first person. First person as in from the point of view of the vehicle as in Fig.3, the marking are lane markings at a particular location as seen in Fig.12b). 
Regarding Claim 7Wang teaches wherein the one or more locations of the one or more boundaries of the at least one of the one or more driving lanes comprise a plurality of points each with a respective spatial coordinate within the virtual driving environment, the plurality of points collectively corresponding to the one or more locations of the one or more boundaries of the at least one of the one or more driving lanes (Wang: Pg. 63 Col.2 ¶1 and Section IIA showing how the (spatial) coordinates are captured and transformed and then boundaries (markings) are determined).Regarding Claim 8 
Wang teaches annotating the simulated data with the spatial coordinates of the plurality of points (Wang: Pg. 63 Section IIA with corordinates captured as x, y and z coordinates data with respect to camera from the image coordinates then converted to data points (corresponding to markings) on the image  in Fig. 10(b)).Regarding Claim 9Wang teaches generating ground truth information for the at least one of the one or more driving lanes, the ground truth information representing one or more actual locations of the one or more boundaries of the at least one of the one or more driving lanes within the virtual driving environment (Wang: Pg. 66 Col.1 Images 8(a), 9(a), 10(a), 11(a) and 12(a) all showing actual image and image data analysis to Regarding Claim 10 Wang teaches recording a difference between the ground truth information and the output of the algorithm (Wang: Pg. 66 Section A & associated figures showing difference between the ground truth and simulated data for verification at each step as in Fig.8, 9, 10 , 11 and 12). Regarding Claim 12Wang teaches wherein the recording comprises recording a timestamp of the output of the algorithm (Wang: Pg. 65 Col.2 discussion with respect to next frame). Additionally traversal in the simulation environment would be time indexed as velocity is one of the components (See Fig.13 with time index).Regarding Claim 13Wang teaches wherein the one or more virtual sensors are mounted on the virtual vehicle according to a vehicle-stationary model modeling a location of the one or more virtual sensors with respect to the virtual vehicle, and wherein the virtual vehicle traverses within the virtual environment according to a vehicle-dynamic model modeling motions of the virtual vehicle (Wang: Pg. 63 Col.2 virtual Camera (sensor) model mounted on dynamic vehicle model; Pg. 64 rendering data Regarding Claim 14 (Updated)Wang teaches lane boundary detection testbed (Wang: Pg. 64 Col.2 & Fig.4), comprising: one or more processors (Wang: Pg. 64 Col..2 ) configured to execute a lane boundary detection algorithm (Wang: Pg. 64 Fig.1, See SEED8168 DSP for lane marking detection) and memory operably connected to the one or more processors (Wang: Pg. 64 Sedction B Host PC would comprise having a memory) the memory storing a plurality of codes executable by the one or more processors, the plurality of codes comprising: a virtual driving environment module programmed to generate a virtual driving environment comprising a spatial definition of a road surface  (Wang: Pg.63 Col.1 Introduction ¶2 “…The proposed environment mainly includes models of vehicles, traffic and on-board perception sensors; virtual road, traffic, and weather conditions;…” Also see spatial definition in Fig.2-3 of a road) one or more driving lanes on the road surface  (Wang: Fig.2 See plurality of lanes in the virtual 3D environment having the road, Similar as in Fig.3) , one or more surface reflectors on the road surface (Wang: Fig.2-3 see lane divider dashes as surface reflectors on the road, also as lane markings in Fig 8-10), a plurality of lane markings associated with the one or more driving lanes, and a plurality of virtual objects (Wang: Pg. 63 Col.2  lane marking in virtual environment, with virtual camera model as virtual sensor with camera mounting; Pg. 63 Col.2 ¶1 showing details of the environment and it components); a first software model programmed to model a sensor (Wang: Pg. 63 Col.2  virtual camera model as virtual sensor with camera mounting); a second software model programmed to model stationary characteristics of a vehicle carrying the sensor (Wang: Pg. 63 Col.2  camera model with vehicle model); a third software model programmed to model dynamic characteristics of the vehicle carrying the sensor (Wang: Pg. 63 Col.2  Section IIA camera model with the vehicle dynamics model); and a simulation module programmed to cause the one or more processors to utilize the virtual driving environment module (Wang: Pg. 64 Fig.2-3), the first software model, the second software model and the third software model to produce data modeling an output of the sensor in a real-word scenario in which the sensor is mounted on the vehicle when the vehicle is driven in an actual driving environment similar to or matching the virtual driving environment (Wang: Pg. 64 Fig.1-3, Also see Fig.12a/b), wherein: the sensor comprises a camera (Wang: Pg. 63 Col.2  virtual camera model as virtual sensor with camera mounting), the data comprises one or more images modeling the actual driving environment as perceived by the camera (Wang: Pg. 66 Col.1 Section A “…a) The virtual image is produced by a proposed camera model….” Fig 8b, 9b, 10b, 12b)), the simulation module is further programmed to cause the one or more processors to overlay the one or more images with ground truth information comprising information of actual spatial location of lane boundaries represented within the virtual driving environment (Wang: Pg.67 Fig.12b as  showing the location (via matching ground truth with actual location) and overlayed lane boundaries, Fig.12a shows a comparison ground truth location as well as lane boundaries) upon execution by the one or more processors, the lane boundary detection algorithm is programmed to cause the one or more processors to determine one or more locations of one or more boundaries of the one or more driving lanes (Wang: Pg. 64 Fig.1 Fig.10(b) 12(b)) upon execution by the one or more processors, the simulation module is further programmed to cause the one or more processors to overlay the one or more images with the one or more locations of the one or more boundaries (Wang: Pg. 67 Fig.12b showing the overlayed (green) lane boundaries). 

Regarding Claim 17Wang teaches wherein the simulation module comprises a set of bias parameters programmed to cause the one or more processors to bias the data to account for at least a weather condition, a time of a day, sensor aging and vehicle aging (Wang: Pg. 63 Col.1 “… The proposed environment mainly includes models of vehicles, traffic and on-board perception sensors; virtual road, traffic, and weather conditions”). Regarding Claim 20Wang teaches wherein the memory further stores the data and the one or more locations of the one or more boundaries of the one or more driving lanes with a timestamp as frames (Wang: Pg. 65 Col.2 discussion with respect to next frame). Additionally traversal in the simulation environment would be time indexed as velocity is one of the components (See Fig.13 with time index).
Prior Art Of Record
Non Patent Literature document by Ziyi, Peng, et al. "Virtual Experimental Environment Design of Camera-Sensor-Based Lane Detection System." Show the use of virtual lane marking sensor as source of ground truth information and is used to compare with virtual camera-detected data (Abstract). Ziyi, in view of Wang, may be used in future to reject independent claims if the source of ground truth information is claimed to be virtual environment data. §2.3.2-§3.2 & Abstract. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
----- This page is left blank after this line ----



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Thursday, January 28, 2021